The Supreme Court providently exercised its discretion in, inter alia, quashing the subpoenas served upon the nonparties Regal Home Collections, Inc., Mayer Rispler, Nat Safern, and Harri Shan, as the discovery sought is not material and necessary to the prosecution of the action (see White Bay Enters, v Newsday, Inc., 288 AD2d 211 [2001]; see also Riverside Capital Advisors, Inc. v First Secured Capital Corp., 28 AD3d 457, 459-460 [2006]; Golden Mark Maintenance v Alarcon, 265 AD2d 377 [1999]). Mastro, J.P., Fisher, Florio, Angiolillo and Dickerson, JJ., concur.